Citation Nr: 1429789	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  02-16 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bronchitis, to include as secondary to service-connected sinusitis.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hepatitis C.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from December 1964 to April 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from
May 2002, March 2010 and July 2012 rating decisions of the Department of
Veterans Affairs (VA) Regional Offices (RO) in Chicago, Illinois and St. Louis,
Missouri.

The Veteran's claim for entitlement to service connection for hypertension was previously before the Board in June 2005, September 2007, and March 2009 and
remanded for additional development.  

The RO denied service connection for diabetes mellitus in a September 2009 rating decision.  He was notified of the decision in a letter dated October 1, 2009.  New evidence was received in September 2009 and thus the September 2009 rating decision did not become final.  In a March 2010 rating decision, the RO found the evidence submitted was not new and material and denied the claim.  A September 2010 report of contact reflects that the appellant asked about paperwork for his "reconsideration for his type II diabetes mellitus" which was almost ready to be entered into the system.  He stated that it was hand-carried to the regional office just over 3 weeks ago.  As the appellant consistently expressed disagreement with the denial of his claim for entitlement to service connection for diabetes and written notice of the request for reconsideration was added to the claim file within one year of the initial rating decision, the Board found that an October 2001 report of contact can reasonably be construed as a notice of disagreement with the March 2010 rating decision.  As such, the Board has characterized the issue as entitlement to service connection for diabetes mellitus, to include as secondary to hepatitis C.

In a July 2013 decision, the Board reopened the issue of entitlement to service connection for bronchitis, to include as secondary to service-connected sinusitis and remanded the claim.  The Board also remanded the issues of entitlement to service connection for diabetes mellitus and hypertension.  The Board denied the Veteran's claim for entitlement to service connection for chronic obstructive pulmonary disease (COPD).  For the reasons discussed below, the Board finds that there has not been substantial compliance with the mandates of the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a statement received in November 2013, the Veteran filed claims for entitlement to service connection for the following: (1) fatigue; (2) edema; (3) neuropathy of the upper and lower extremities; (4) gallbladder; (5) skin problems; (6) cirrhosis; (7) spleen; (8) arthralgias/chronic pain; (9) rectal varices; (10) GERD; (11) vertigo; (12) abdominal pain; (13) low platelet count; (14) diarrhea; (15) impotence; (16) sleep apnea; (17) bicytopenia; (18) eye scarring, (19) esophageal; (20) vasculitis; (21) hyperglobulinemia; (22) portal hypertension and (23) autoimmune hepatitis, to include as secondary to service-connected hepatitis C.  He also filed claims to reopen his claims for entitlement to service connection for restless legs and coronary artery disease.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the July 2013 remand, the Board requested VA opinions as to (1) whether the Veteran had chronic bronchitis that was related to service and/or caused or aggravated by his service-connected sinusitis: (2)  whether the Veteran had hypertension that was related to service and/or caused or aggravated by his service-connected panic disorder with agoraphobia and depressive disorder; and (3) whether it is at least as likely as not that the Veteran's diabetes mellitus was caused or aggravated by his service-connected hepatitis C.  

In an August 2013 opinion, the VA examiner failed to specifically state whether the Veteran had chronic bronchitis that was caused or aggravated by his service-connected sinusitis.  Additionally, the VA examiner failed to address the February 1965 service treatment record that noted he had a symptom of wheezing in the chest and the February 1965 report of medical history in which he noted that he had shortness of breath.

The VA examiner found that the Veteran's hypertension was less likely than not caused or aggravated by any service-connected panic disorder or any other psychiatric illness.  In support of the decision, he stated that there is no good evidence in accepted medical literature that psychiatric disease causes sustained hypertension.  As the VA examiner's rationale did not address why hypertension was not aggravated by the service-connected psychiatric disability, the opinion is inadequate.  The VA examiner also stated that "it is not clear when he was ever diagnosed with hypertension..."  December 1987 and September 1993 private treatment record reflect that the Veteran had a diagnosis of hypertension.  The VA examiner's statement indicates he did not review the private treatment records and it is thus inadequate.

Finally, the VA examiner found it was less likely than not that the Veteran's diabetes was caused or aggravated by his hepatitis C.  The VA examiner stated that, "there is no good causative nexus established between these 2 conditions in accepted medical literature."  The VA examiner's rationale did not address why he believed the Veteran's diabetes was not aggravated by his service-connected hepatitis C.  Thus, the opinion is inadequate.  

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the August 2013 VA opinion is inadequate, the claim must be remanded for a new opinion.

Finally, the VA treatment records in the file only date to August 2013.  Consequently, the Board requests the appellant's complete VA treatment records from August 2013 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from August 2013 to present.  If no records are available, the claims folder must indicate this fact.

2.  Then, provide the claims file to VA clinician(s) of appropriate expertise to determine the following:

(a) Whether it is at least as likely as not (50 percent probability) that the appellant has chronic bronchitis that is related to service.  The VA examiner should address the February 1965 service treatment record noting wheezing of chest and the February 1965 report of medical history in which the Veteran noted he had shortness of breath.

(b)  Whether it is at least as likely as not (50 percent probability) that the appellant has chronic bronchitis that was caused or aggravated by his service-connected sinusitis.  

If it is determined that either claimed disorder was worsened by the service-connected sinusitis, to the extent that is possible the VA examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

(c)  Whether it is at least as likely as not (50 percent probability) that the appellant's hypertension is related to service.

(d)  Whether it is at least as likely as not (50 percent probability) that the appellant's hypertension was caused or aggravated by the service-connected panic disorder with agoraphobia and depressive disorder.

If it is determined that either claimed disorder was worsened by the service-connected panic disorder, to the extent that is possible the VA examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

(e)  Whether it is at least as likely as not that the appellant's diabetes mellitus was caused or aggravated by his service-connected hepatitis C.  

If it is determined that either claimed disorder was worsened by the service-connected hepatitis C, to the extent that is possible the VA examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

The VA clinician(s) is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the VA clinician determines that a VA examination is necessary to provide an opinion, such should be accomplished.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

